REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-11, 13-16 are allowed.
Claims 1, 11 and 14-15 are allowed over the prior art of record since the cited references taken individually or in combination fails to particularly disclose sending a data packet with the process data from the local bus master via the local bus; receiving the data packet at a first data bus subscriber of the at least two data bus subscribers, the process data including at least one process data item for a second data bus subscriber of the at least two data bus subscribers; preprocessing at least one process data item of the process data in the data packet by the first data bus subscriber.
It is noted that the closest prior art, Buesching et al. (US 20110283027, Nov. 17, 2011) shows use field bus in order to capture physically distributed process data, the selected process data output for the local bus in order to transmit the process data to the field devices via a local bus using a ring bus.
It is noted that the closest prior art, Kem et al. (US 20190140859, May 9, 2019) shows the first data bus and the second data bus are connected, via an interface 11 (wherein the interface 11 is a ring bus see in the fig 2), with the result that both a message A, which is transmitted via the first data bus, and a message B, which is transmitted via the second data bus, can be processed, an item of control information or preprocessed data, in particular from a sensor.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Iqbal Zaidi whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Fri 8.a.m to 5.p.m..
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464